           Case 1:10-cr-00074-RJS Document 285 Filed 05/12/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


        -v-
                                                               No. 10-cr-74-2 (RJS)
FRANK MERCEDES,                                                      ORDER

                                Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

       The Court is in receipt of Defendant Frank Mercedes’s application for pro bono counsel in

connection with a habeas petition that he intends to file (the “Application”). (Doc. No. 283.) For

the reasons set forth below, the Application is denied without prejudice to renewal.

       To begin, there is no constitutional right to representation by counsel in civil or habeas

corpus proceedings. Green v. Abrams, 984 F.2d 41, 47 (2d Cir. 1993); In re Martin-Trigona, 737

F.2d 1254, 1260 (2d Cir. 1984). The Court, however, has the discretion to request counsel to

represent a petitioner seeking relief under § 2255 when that person is “financially unable to obtain

adequate representation” and “the interests of justice so require.” 18 U.S.C. §§ 3006A(a) and

(a)(2)(B). In determining whether to appoint counsel for habeas petitioners, the Court considers the

standards set forth by the Second Circuit for appointment of counsel to indigent civil litigants

pursuant to 28 U.S.C. § 1915.

       First, the Court considers whether a party can afford to obtain counsel. See Terminate

Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994). If the Court finds that a party cannot

afford counsel, it must then examine the merits of the case and “determine whether the indigent’s

position seems likely to be of substance.” Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986);
              Case 1:10-cr-00074-RJS Document 285 Filed 05/12/20 Page 2 of 3




see Cary v. Ricks, No. 00 Civ. 8926 (RWS), 2001 WL 314654, at *4 (S.D.N.Y. Mar. 30, 2001)

(applying Hodge factors to habeas petitioner’s request for counsel). “In order to make such a

determination, the Court must decide whether, from the face of the pleadings, the claims asserted by

the plaintiff may have merit, or the plaintiff appears to have some chance of success.” West v.

Brickman, No. 07 Civ. 7260 (PKC) (DF), 2008 WL 3303773, at *1 (S.D.N.Y. Aug. 6, 2008)

(citations and internal quotation marks omitted).       Although trial courts are to undertake “the

preliminary assessment of likely merit . . . somewhat more generously since the unrepresented

litigant might have difficulty articulating the circumstances that will indicate the merit that might be

developed by competent counsel,” the Second Circuit has nevertheless “cautioned that this

requirement ‘must be taken seriously.’” Cooper v. A. Sargenti Co., 877 F.2d 170, 172, 174 (2d Cir.

1989).    When assessing the merits, we must be mindful that “[e]ven where the claim is not

frivolous, counsel is often unwarranted where the indigent’s chances of success are extremely slim.”

Id. at 172.

         Following the threshold merits inquiry, the Court then considers several additional factors

set forth by the Second Circuit in Hodge, including:

         the indigent’s ability to investigate the crucial facts, whether conflicting evidence
         implicating the need for cross-examination will be the major proof presented to the
         fact finder, the indigent’s ability to present the case, the complexity of the legal
         issues and any special reason in that case why appointment of counsel would be
         more likely to lead to a just determination.

802 F.2d at 61–62; see Cooper, 877 F.2d at 172. The Court should also be mindful of the Second

Circuit’s instruction that “[v]olunteer lawyer time is a precious commodity” and that “every

assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer lawyer

available for a deserving cause.” Cooper, 877 F.2d at 172.


                                                   2
            Case 1:10-cr-00074-RJS Document 285 Filed 05/12/20 Page 3 of 3




         In 2017, Judge Castel, overseeing Defendant’s case at that time, ruled that Defendant met

the financial requirements to be eligible for appointed counsel. (Doc. No. 158.) Based on that

finding, and the fact that Defendant is currently incarcerated, the Court finds that Defendant has

made a satisfactory showing of financial hardship. Nevertheless, at this early stage, the Court does

not have before it a sufficient factual basis from which to determine whether Defendant’s claims

will likely have merit. First, Defendant’s Application provides fewer than ten sentences to explain

why he requires a lawyer to assist him in filing his habeas petition. Second, although Defendant’s

counsel on his direct appeal filed a letter motion advising the Court that Defendant would file the

Application, that letter also provides insufficient information for the Court to examine the merits of

the claims that Defendant intends to bring or to otherwise analyze the Hodge factors. (See Doc.

282.) Third, the Court is unable to identify from the Second Circuit’s decision on Defendant’s

direct appeal any inherent complexities in the case that would justify appointment of counsel at this

stage, particularly compared to other civil cases in which parties cannot afford counsel.

         Accordingly, Defendant’s Application is HEREBY DENIED without prejudice to renewal at

a later time if additional grounds for an application are presented to the Court. Any renewed

application should utilize the same standard-form application used here, to which Defendant should

append an affidavit establishing facts supporting the Hodge factors set forth above. The Clerk of

Court is respectfully directed to terminate the motion pending at document number 282.

SO ORDERED.

Dated:          May 12, 2020
                New York, New York
                                                      ___________________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation

                                                  3
